Exhibit 10.6
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is entered into by Qualstar
Corporation (the “Company”) and William J. Gervais (“Mr. Gervais” or the
“Consultant”) as of June 22, 2012.
 
WHEREAS, Mr. Gervais co-founded the Company, has served as its President and a
director since 1984 and as Chief Executive Officer since 2000, and has extensive
knowledge about the Company’s products, customers and operations.  Mr. Gervais
resigned as an officer, director and employee of the Company, effective as of
June 15, 2012;
 
WHEREAS, the Company’s Board of Directors has appointed Mr. Lawrence D.
Firestone as Chief Executive Officer and President to succeed Mr. Gervais; and
 
WHEREAS, the Company desires to engage Mr. Gervais as a consultant following his
retirement to provide advice and assistance to the Board, Mr. Firestone and
other officers in order to provide a smooth transition in the management and
operations of the Company, and Mr. Gervais is willing to provide such services
for the Company, as more particularly described herein.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Services to Be Performed.  Consultant will consult with Company
management regarding the Company’s products, operations and other matters as may
be requested from time to time by the Board of Directors or Mr. Lawrence D.
Firestone, in his capacity as the Company’s new CEO (the “Services”).  The
Consultant agrees to use best efforts in the performance of the Services under
this Agreement.  The Consultant shall cooperate with the Company’s personnel and
shall observe all Company rules, including specifically those relating to
discrimination and harassment, security and confidentiality.  Notwithstanding
the foregoing, Consultant will have a choice whether or not to take on any
consulting assignments requested of him.
 
2.           Term.  This Agreement will have a term commencing as of June 18,
2012 through June 30, 2014 (the “Term”).  Notwithstanding the foregoing, the
Company has no obligation to provide any minimum amount of work during the Term.
 
3.           Independent Contractor Status.  It is the express intention of the
parties hereto that the Consultant is and at all times during the Term of this
Agreement shall remain an independent contractor and not an employee, agent,
joint venturer or partner of the Company for any purposes whatsoever.
 
(a)           Performance of Services.  Consultant shall have the right to
control and determine the time, place, methods, manner and means of performing
the Services.  In performing the Services, the amount of time devoted by
Consultant on any given day will be entirely within Consultant’s control, and
the Company will rely on Consultant to put in the necessary number of hours as
are necessary to fulfill the requirements of the Agreement.  Consultant is not
required to submit reports to the Company nor to attend regular meetings at the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Final Results.  In the performance of the Services, Consultant has
the authority to control and direct the performance of the details of the
Services, the Company being interested only in the results obtained.  However,
the Services contemplated herein must meet the Company’s standards and approval.
 
(c)           Non-Exclusivity.  Consultant retains the right to contract with
other companies or entities for consulting services.  Likewise, the Company
retains a reciprocal right to contract with other companies and/or individuals
for consulting services without restriction.  Notwithstanding the foregoing,
Consultant shall not engage in any activities, whether for compensation or
otherwise, that would constitute a direct conflict of interest with his duties
for Company.
 
(d)           Taxes – Form 1099.  Since Consultant will be an independent
contractor during the Term, all compensation under this Agreement shall be paid
to Consultant without the Company withholding any payroll taxes or deductions
and shall be reported by the Company on Form 1099.
 
(e)           No Employment Benefits.  With respect to the Services performed
pursuant to this Agreement, Consultant shall not be entitled to any employment
benefits made available to employees from time to time.  Consultant shall be
solely responsible for all state and federal income taxes, unemployment
insurance, social security taxes and state disability insurance and for
maintaining adequate workers’ compensation insurance coverage to the extent
legally required.
 
4.           Compensation.  For the full and proper performance of this
Agreement, the Company agrees to compensate Consultant at the rate of $1,000 per
full day of service, subject to the time limitations set forth below.
 
(a)          Year One.  The maximum number of days of service for which
Consultant may be compensated in the first year of the Term shall not exceed 50
days per calendar quarter (or $50,000 per quarter).
 
(b)           Year Two.  The maximum number of days of service for which
Consultant may be compensated in the second year of the Term shall not
exceed  25 days per calendar quarter (or $25,000 per quarter).
 
5.           Expenses.  Consultant shall be reimbursed for all reasonable
out-of-pocket expenses incurred by Consultant in the course of performing his
services hereunder, upon the submission of an expense report in which adequate
support is provided for the expenses to be reimbursed.
 
6.           No Authority to Bind.  Consultant shall have no power to obligate,
commit or legally bind the Company in any manner whatsoever, and the Company
shall have no liability to Consultant or to others for any acts or omissions of
Consultant.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Warranties.  Consultant will assume sole responsibility for his
compliance with applicable federal and state laws and regulations, and shall
rely exclusively upon his own determination, or that of its legal advisers, that
the performance of services and the receipt of fees hereunder comply with such
laws and regulations.
 
8.           Non-Assignability of Contract.  This Agreement is personal to
Consultant and he shall not have the right to assign any of his rights or
delegate any of his duties without the express written consent of the Company.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of California.
 
10.         Severability.  In the event any provision of this Agreement shall be
held invalid, the same shall not invalidate or otherwise affect in any respect
any other term or terms of this Agreement, which term or terms shall remain in
full force and effect.
 
11.         Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.
 
12.         Non-Disclosure Agreement.  During his tenure as an employee of the
Company, Mr. Gervais had entered into the Company’s standard form of Employee
Proprietary Information and Inventions Agreement (the “Non-Disclosure
Agreement”).  Mr. Gervais acknowledges and agrees that the Non-Disclosure
Agreement will continue in effect and apply to the Services he performs under
this Agreement.
 
13.         Complete Agreement.  This Agreement contains the entire
understanding between the parties and supersedes, replaces and takes precedence
over any prior or contemporaneous understanding or oral or written agreement
between the parties respecting the subject matter of this Agreement.  There are
no representations, agreements, arrangements, nor understandings, oral or
written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.
 
14.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.
 
This Agreement is executed and entered into on the date set forth in the
preamble of this Agreement.
 
 

Consultant   Qualstar Corporation            
/S/ William J Gervais
  By: /S/ Lawrence D. Firestone  William J. Gervais         Name: Lawrence D.
Firestone           Title: Chief Executive Officer and President

 
                                                                          
